     Case 2:15-cr-00289-ILRL-DMD Document 813 Filed 12/02/20 Page 1 of 1




MINUTE ENTRY
LEMELLE, J.
DECEMBER 2, 2020
JS10: 00:40

                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF LOUISIANA


UNITED STATES OF AMERICA                                      CRIMINAL ACTION

VERSUS                                                        NO. 15-289

ANDRE DOMINICK                                                SECTION: B
TIMOTHY WILLIAMS
DEBRA BECNEL
LISA VACCARELLA


                       TELEPHONE STATUS CONFERENCE

Courtroom Deputy:          Kimberly County/Dena White

APPEARANCES:        Chandra Menon, Tracy Knight and Christine Siscaretti, Asst. U. S.
                    Attorneys
                    Paul Fleming, Jr., Counsel for Andre Dominick
                    Jerrod Edward Tompson-Hicks, Counsel for Timothy Williams
                    Guy E. Wall and Sara Lewis, Counsel for Debra Becnel
                    Anna Lisa Friedberg and Andrew Duffy, Counsel for Lisa Vaccarella
                    Andrew Conklin, U. S. Marshal Service
                    Marilyn Brassett, U. S. Probation

The following was discussed:
Counsel for the defendant shall notify the Court by January 3, 2021, whether defendants
will consent to proceed via video for sentencing.
Probation shall file updated PSRs by January 3, 2021.
Parties shall confer and attempt to work out stipulations in lieu of live testimony by
January 3, 2021. Parties notified that any live witnesses will appear via video.
Victims have the right to appear in person.
Counsel to confer and inform the Court by January 3, 2021, of suggested times to
stagger sentencings set for January 20, 2021, alternatively, dates to reset sentencings as
to Becnel and Vaccarella.
Counsel informed that any letters submitted directly to the Court will not be accepted;
letters are to be submitted to U. S. Probation.
Court adjourned.
